Citation Nr: 1042629	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-09 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from November 1951 to October 
1955.  He was born in 1927.

This appeal to the Board of Veterans' Appeals (Board) was from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  The appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009). 

In a decision in May 2009, the Board denied entitlement to 
service connection for tinnitus and bilateral defective hearing.  
The Veteran took the case on appeal to the U.S. Court of Appeals 
for Veterans Claims (Court) which returned the case, vacating the 
2009 Board decision and remanding the case for action in 
accordance with a Joint Motion.

In a decision in January 2010, the Board granted service 
connection for tinnitus and remanded the remaining issue for 
development.  


FINDING OF FACT

The Veteran was exposed to acoustic trauma on the flight line in 
service; he has denied having civilian noise exposure, and his 
current hearing loss has purportedly been present in and since 
service (as has his service-connected tinnitus); the credible 
evidence is in approximate balance as to whether it may be 
reasonably associated with his in-service noise exposure.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his bilateral 
defective hearing is of service origin.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.326(a) (2008).  In view of the disposition herein, there 
is no need for further discussion of notice or development.

II.  Service Connection for Bilateral Defective Hearing

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2010).  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a neurological disorder (e.g., hearing 
loss when manifested as an organic disease of the nervous system) 
may also be established based upon a legal presumption by showing 
that the disability was manifested to a compensable degree within 
one year from the date of separation from service.  38 U.S.C.A. 
§§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals for Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation. In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Although records are limited, hearing loss was not specifically 
noted in the Veteran's now available service treatment records, 
and was not measured at separation.  However, he was exposed in 
service to acoustic trauma and has described his in-service 
experiences as including exposure to jet noise while working in 
or out of the flight surgeon's office, particularly when on the 
flight line.

The Veteran has denied that his work as a chemist after service 
resulted in any significant noise exposure.  Any measurements of 
his acuity in service were based on non-audiometric tests, 
including whispered voice.  

Hearing loss was demonstrated on the VA audiometric assessment in 
2006.  Pure tone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
65
70
LEFT
25
40
55
60
70

Speech recognition scores were 76 percent in the right ear and 68 
percent in the left ear.  Because of the long time gap between 
service and that hearing test, the examiner opined that the loss 
in hearing acuity was unlikely due to service.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a 
disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, or 4000 Hz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.

The absence of in-service evidence of hearing loss need not be 
fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability, i.e., one 
meeting the criteria of 38 C.F.R. § 3.385, and a medically sound 
basis for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  A claimant 
"may nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the current 
disability is related to service."  Hensley, supra; see 38 
C.F.R. § 3.303(d).

Secondary service connection may also be established for 
disability which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 
7 Vet. App. 439 (1995).

Pursuant to the Board's remand, the Veteran underwent a VA 
audiometric evaluation in August 2010, the results of which are 
in the file.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
65
65
LEFT
30
35
60
65
70


Speech recognition scores were 90 percent in the right ear and 90 
percent in the left ear.  

The audiologist evaluated the overall test results along with the 
detailed history.  In general, it was opined that on the one 
hand, some factors could lead one to conclude that the hearing 
loss was not due to service.  (Parenthetically, the Board had 
asked for an examiner who had not previously evaluated him; 
unfortunately this did not take place.  However, as the Veteran's 
representative has accurately pointed out, this is not 
necessarily a fatal flaw requiring another remand so as not to 
prejudice the Veteran, under Stegall v. West, 11 Vet. App. 268 
(1998), if the claim could otherwise be granted.)

On the other hand, the expert specifically concluded that:

Based on the patient's saying the hearing loss 
occurred in the service, denying civilian noise 
exposure, having no audiometric done at exit from the 
service and giving benefit of the doubt to the 
veteran's report of his history, it is the official 
opinion of this examiner that the veteran's hearing 
loss is at least as likely as not related to military 
service.

Thus, as with the Veteran's tinnitus, the Board finds that, 
although the evidence does not clearly preponderate in favor of 
the claim, there is reasonable doubt as to whether it is 
sufficient to grant service connection for defective hearing 
under 38 C.F.R. § 3.303(d).  Accordingly, without finding error 
in the previous action taken by the RO, the Board will exercise 
its discretion to find that the evidence is in relative 
equipoise, and will conclude that service connection for 
bilateral defective hearing is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.




ORDER

Service connection for bilateral defective hearing is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


